Judgment, Supreme Court, Bronx County (Robert G. Seewald, J.), rendered June 16, 2010, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 14 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 349 [2007]). The People’s fingerprint expert testified in detail about the basis for her conclusion that defendant’s fingerprint matched a latent print, and there is no basis for disturbing the jury’s acceptance of that testimony. The latent print, lifted from the inside of the gate through which the burglar entered the apartment, warranted the conclusion that defendant committed the burglary. The presence of the print was not susceptible of any innocent explanation, notwithstanding defendant’s farfetched theory as to how he might have left his print in that location (see e.g. People v Texeira, 32 AD3d 756 [1st Dept 2006], lv denied 7 NY3d 904 [2006]).
We find the sentence not to be excessive. Concur—Mazzarelli, J.P, Andrias, Saxe, Manzanet-Daniels and Gische, JJ.